Exhibit 10.1

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

as amended and restated effective October 13, 2010

 

--------------------------------------------------------------------------------

 

1.                                       Introduction.

 

(a)                                  Purpose. FairPoint Communications, Inc.
(the “Company”) has previously established and is hereby amending and restating
this equity-based incentive compensation plan known as the “FairPoint
Communications, Inc. 2010 Long Term Incentive Plan” (as amended and restated,
the “Plan”), for the following purposes: (i) to enhance the Company’s ability to
attract highly qualified personnel; (ii) to strengthen its retention
capabilities; (iii) to enhance the long-term performance and competitiveness of
the Company; and (iv) to align the interests of Plan participants with those of
the Company’s shareholders.  This Plan is intended to serve as the sole source
for all future equity-based awards to those eligible for Plan participation.

 

(b)                                 Effective Date.  Pursuant to Section 8.14 of
the Plan of Reorganization, this Plan shall automatically become effective on
the “Effective Date” as defined in the Plan of Reorganization (the “Effective
Date”).

 

(c)                                  Definitions.  Terms in the Plan and any
Appendix that begin with an initial capital letter have the defined meaning set
forth in Appendix I or elsewhere in this Plan, in either case unless the context
of their use clearly indicates a different meaning.

 

(d)                                 Effect on Other Plans, Awards, and
Arrangements.  This Plan is currently the sole plan under which the Company
makes awards of equity-based compensation.

 

(e)                                  Appendices. Incorporated by reference, and
thereby part of this Plan, are the terms set forth in Appendix I (Definitions).

 

2.                                       Types of Awards.  The Plan permits the
granting of the following types of Awards according to the Sections of the Plan
listed below, subject to the terms and conditions set forth in Section 3 below
that limit the types of Awards that may occur, the maximum number of Shares that
may be subject to different types of Awards and certain other restrictions:

 

Section 5

 

Stock Options

Section 6

 

Restricted Shares, Restricted Share Units and Performance Awards

 

3.                                       Shares Available for Awards.

 

(a)                                  Generally, Subject to Section 9 below, a
total number of Shares, as determined by the Committee under Section 6.1.1(b) of
the Plan of Reorganization, shall be available for issuance under the Plan
pursuant to Awards.  Specifically, if “Class 7” (within the meaning of the Plan
of Reorganization) receives a distribution on account of their claims under the
Plan of Reorganization, three million one hundred thirty-four thousand six
hundred three (3,134,603) Shares will be reserved for issuance pursuant to
Awards, which shall only be made with respect to such Shares in the form of
(i) Options to members of management, other Employees of the Company and its
subsidiaries, Investor Director Providers and Directors, and (ii) Restricted
Share Awards to members of management and other Employees of the Company and/or
its subsidiaries, to independent contractors and consultants to the Company
(with such Awards authorized to be made without restrictions, in accordance with
Section 6(a) of the Plan), and to Investor Director Providers and Directors as
provided herein.  If Class 7 does not receive a distribution on

 

1

--------------------------------------------------------------------------------


 

account of their claims under the Plan of Reorganization, then three million one
hundred ninety-seven thousand one hundred six (3,197,106) Shares will be
reserved for issuance pursuant to Options and Restricted Share Awards.  The
Shares deliverable pursuant to Awards shall be authorized but unissued Shares,
or Shares that the Company otherwise holds in treasury or in trust.

 

(b)                                           Awards on the Effective Date.

 

(i)                           Pursuant to the Plan of Reorganization, the
Committee shall make the following Awards with a Grant Date of the Effective
Date:

 

(x)                 (I) four hundred sixty-one thousand fifty-five (461,055)
Restricted Shares (or four hundred thirty-three thousand three hundred
fifty-five (433,355) Restricted Shares if Class 7 does not receive a
distribution on account of their claims under the Plan of Reorganization) will
be granted to members of management and other Employees of the Company and/or
its subsidiaries, and to independent contractors and consultants to the Company
(with such Awards to independent contractors and consultants being authorized to
be made without restrictions, in accordance with Section 6(a) of the Plan)plus
(II) up to fifteen thousand four hundred ninety-three (15,493) Restricted Shares
(or seventeen thousand four hundred seventy two (17,472) Shares if Class 7 does
not receive a distribution on account of their Claims under the Plan), at the
sole discretion of the Company’s Chief Executive Officer, acting on behalf of
the Company in his sole discretion, may be granted to members of management and
other Employees of the Company and/or its subsidiaries who are first hired by
the Company or its Affiliates between March 4, 2010 and the Effective Date;

 

(y)               Options to purchase (I)  eight hundred sixty-two thousand
sixteen (862,016) Shares (or eight hundred ninety-two thousand eighty-three
(892,083) Shares if Class 7 does not receive a distribution on account of their
claims under the Plan of Reorganization) will be granted to members of
management and other Employees of the Company and/or its subsidiaries, (II) one
hundred thirty-two thousand fifteen (132,015) Shares (or one hundred forty-nine
thousand five hundred sixty-four (149,564) Shares if Class 7 does not receive a
distribution on account of their claims under the Plan of Reorganization) will
be granted to Investor Director Providers and Directors, plus, (III) at the sole
discretion of the Board, up to an additional one hundred fifty-six thousand
seven hundred thirty (156,730) Shares (or one hundred sixty-two thousand one
hundred ninety-seven (162,197) Shares if Class 7 does not receive a distribution
on account of their Claims under the Plan of Reorganization) may be granted to
members of management and other Employees of the Company and/or its
subsidiaries.

 

Any Awards that are subject to the discretion of the Board, as provided in
clauses (x) and (y), and are not awarded with a Grant Date of the Effective Date
shall increase the number of Shares available for future Awards in accordance
with Section 3(c)(i) and (c)(ii), below, as appropriate.

 

(ii)                        All Awards with a Grant Date of the Effective Date
shall be 25% vested on the Effective Date, and the remainder of these Awards
shall vest in three equal annual installments, commencing on the first
anniversary of the Effective Date, with accelerated vesting on (x) a Change in
Control, or (y) a termination of the Participant’s Continuous Service either
(I) without Cause, but only to the extent that vesting becomes at least 50%,
plus an additional 25% for each completed year of the Participant’s Continuous
Service beyond the first year after the Effective Date (up to 100% in the
aggregate), (II) in the case of Options only, due

 

2

--------------------------------------------------------------------------------


 

to the Participant’s death or Disability, but only to the extent vesting would
have otherwise occurred within the one-year period following termination of the
Participant’s Continuous Service, or (III) in the case of Restricted Shares or
RSU Awards only, due to the Participant’s death or Disability.

 

(iii)                     The exercise price for Shares subject to Options
awarded with a Grant Date of the Effective Date shall be the lesser of (x) U.S.
$36.03 per Share and (y) the weighted average trading price of a Share of
Company Stock for the first 20 trading days following the Effective Date, but in
no event less than $19.28 per Share.

 

(c)                                            Awards after the Effective Date.

 

(i)                           One million four hundred thirty-five thousand two
hundred eighty-seven (1,435,287) Shares will be available for future Awards if
Class 7 receives a distribution on account of their claims under the Plan of
Reorganization; provided, however, that if the consolidated enterprise value of
the Company and its subsidiaries does not equal or exceed $2.3 billion on or
prior to the expiration date of the New Warrants (as defined in the Plan of
Reorganization), then the aggregate number of Shares that are available for
issuance pursuant to future Awards (other than those authorized under
Section 3(c)(y) below, which shall be independently allowed under all
circumstances) will be automatically reduced by three hundred ten thousand three
hundred twenty-six (310,326) shares. In the event that Class 7 does not receive
a distribution on account of their claims under the Plan of Reorganization, one
million four hundred seventy-two thousand four hundred seven (1,472,407) Shares
will be available for issuance pursuant to future Awards.  For purposes of this
clause (c), “consolidated enterprise value” of the Company and its subsidiaries
means, as of any date, the following as determined in good faith by the Board:
(A) (1) the amount of shares of Company Stock outstanding less Restricted Shares
that are not vested plus Options which are vested and which have an exercise
price which is less than the WAVP (as defined below) multiplied by (2) the
weighted average (based on the volume of shares traded) Fair Market Value of the
Company Stock for the immediately preceding twenty consecutive trading days (on
which the Company Stock actually is traded) (the “WAVP”) plus (B) the current
value of any investments by the Company or any of its subsidiaries in a person
other than the Company or any of its subsidiaries, to the extent applicable,
plus (C) the current value of all preferred stock of the Company, to the extent
applicable, plus (D) the current outstanding value of the consolidated
indebtedness of the Company and its subsidiaries minus (E) any cash and cash
equivalents of the Company and its subsidiaries; provided, that the amounts
referred to in subclauses (B), (C), (D) and (E) shall be as reflected on the
Company’s most recent regularly prepared balance sheet.

 

(ii)                        Notwithstanding anything to the contrary in this
Plan, the aggregate number of Shares that may be issued pursuant to Restricted
Share Awards after the Effective Date under this Section 3(c) of the Plan may
not exceed three hundred ninety one thousand eight hundred twenty-five
(391,825)(or four hundred five thousand four hundred ninety-two (405,492) if
Class 7 does not receive a distribution on account of their claims under the
Plan of Reorganization), reduced by those Shares issued pursuant to the
Restricted Share Awards contemplated by Section 3(b)(i)(x)(II); provided that,
regardless of and in addition to the limitations set forth in Sections 3(b) and
3(c) above, eighty-seven thousand five hundred (87,500) Shares shall be
separately reserved for Restricted Share Awards that the Board may make, on or
after the Effective Date, in its sole discretion, to any Eligible Persons.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Replenishment; Counting of Shares.  Any
Shares reserved for Plan Awards will again be available for future Awards if the
Shares for any reason will never be issued to a Participant or Beneficiary
pursuant to an Award due to the Award’s forfeiture, cancellation, expiration, or
net settlement without the issuance of Shares.  Further, if and to the extent
determined by the Board of Directors in its sole discretion in connection with a
particular acquisition and to the extent permitted under Applicable Law, the
maximum number of Shares available for delivery under the Plan shall not be
reduced by any Shares issued under the Plan through the settlement, assumption,
or substitution of outstanding awards or obligations to grant future awards as a
condition of the Company’s or an Affiliate’s acquiring another entity.  On the
other hand, Shares that a Person owns and tenders in payment of all or part of
the exercise price of an Award or in satisfaction of applicable Withholding
Taxes shall not increase the number of Shares available for future issuance
under the Plan.

 

4.                                       Eligibility.

 

(a)                                  General Rule.  Subject to the express
provisions of the Plan, the Committee shall determine from the class of Eligible
Persons those Persons to whom Awards may be granted.  Each Award shall be
evidenced by an Award Agreement that sets forth its Grant Date and all other
terms and conditions of the Award, that is signed on behalf of the Company (or
delivered by an authorized agent through an electronic medium), and that, if
required by the Committee, is signed by the Eligible Person as an acceptance of
the Award.  The grant of an Award shall not obligate the Company or any
Affiliate to continue the employment or service of any Eligible Person, or to
provide any future Awards or other remuneration at any time thereafter.

 

(b)                                 Option Limits per Person.  During the term
of the Plan, no Participant may receive Options that relate to more than 60% of
the maximum number of Shares issuable under the Plan as of the Effective Date,
as such number may be adjusted pursuant to Section 9 below.

 

(c)                                  Replacement Awards.  Subject to Applicable
Law (including any associated shareholder approval requirements), the Committee
may, in its sole discretion and upon such terms as it deems appropriate, require
as a condition of the grant of an Award to a Participant that the Participant,
with the Participant’s consent, surrender for cancellation some or all of the
Awards or other grants that the Participant has received under this Plan or
otherwise. An Award conditioned upon such surrender may or may not be the same
type of Award, may cover the same (or a lesser or greater) number of Shares as
such surrendered Award, may have other terms that are determined without regard
to the terms or conditions of such surrendered Award, and may contain any other
terms that the Committee deems appropriate. In the case of Options, these other
terms may not involve an exercise price that is lower than the exercise price of
the surrendered Option unless the Company’s shareholders approve the grant
itself or the program under which the grant is made pursuant to the Plan.

 

5.                                       Stock Options.

 

(a)                                  Grants.  Subject to the limitations set
forth in Section 3, the Committee may grant Options to Eligible Persons pursuant
to Award Agreements setting forth terms and conditions that are not inconsistent
with the Plan, that may be immediately exercisable or that may become
exercisable in whole or in part based on future events or conditions, that may
include vesting or other requirements for the right to exercise the Option, and
that may differ for any reason between Eligible Persons or classes of Eligible
Persons, provided in all instances that:

 

(i)                           the exercise price for Shares subject to purchase
through exercise of an Option shall not be less than 100% of the Fair Market
Value of the underlying Shares on the Grant Date; and

 

(ii)                        no Option shall be exercisable for a term ending
more than ten years after its Grant Date.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Method of Exercise.  Each Option may be
exercised, in whole or in part (provided that the Company shall not be required
to issue fractional shares) at any time and from time to time prior to its
expiration, but only pursuant to the terms of the applicable Award Agreement,
and subject to the times, circumstances and conditions for exercise contained in
the applicable Award Agreement. Exercise shall occur by delivery of both written
notice of exercise to the secretary of the Company, and payment of the full
exercise price for the Shares being purchased.  The methods of payment that the
Committee may in its discretion accept or commit to accept in an Award Agreement
include:

 

(i)                                     cash or check payable to the Company (in
U.S. dollars);

 

(ii)                                  other Shares that (A) are owned by the
Participant who is purchasing Shares pursuant to an Option, (B) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is being exercised, (C) are all, at the time
of such surrender, free and clear of any and all claims, pledges, liens and
encumbrances, or any restrictions which would in any manner restrict the
transfer of such shares to or by the Company (other than such restrictions as
may have existed prior to an issuance of such Shares by the Company to such
Participant), and (D) are duly endorsed for transfer to the Company;

 

(iii)                               a net exercise by surrendering to the
Company Shares otherwise receivable upon exercise of the Option;

 

(iv)                              a cashless exercise program that the Committee
may approve, from time to time in its discretion, pursuant to which a
Participant may elect to concurrently provide irrevocable instructions (A) to
such Participant’s broker or dealer to effect the immediate sale of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the exercise price of the Option
plus all applicable taxes required to be withheld by the Company by reason of
such exercise, and (B) to the Company to deliver the certificates for the
purchased Shares directly to such broker or dealer in order to complete the
sale; or

 

(v)                                 any combination of the foregoing methods of
payment.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds to cover the full
exercise price due and all applicable Withholding Taxes required by reason of
such exercise.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company, in violation of Section 13(k) of the Exchange Act.

 

(c)                                  Termination of Continuous Service.  The
Committee may establish and set forth in the applicable Award Agreement the
terms and conditions on which an Option shall remain exercisable, if at all,
following termination of a Participant’s Continuous Service.  The Committee may
waive or modify these provisions at any time.  To the extent that a Participant
is not entitled to exercise an Option at the date of his or her termination of
Continuous Service, or if the Participant (or other person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified in the Award Agreement or below (as applicable), the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan and become available for future Awards.

 

5

--------------------------------------------------------------------------------


 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

Reason for terminating Continuous Service

 

Option Termination Date

(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.

 

Termination of the Participant’s Continuous Service, or when Cause first existed
if earlier.

(II) Disability of the Participant.

 

Within one year after termination of the Participant’s Continuous Service.

(III) Retirement of the Participant.

 

Within one year after termination of the Participant’s Continuous Service.

(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.

 

Within one year after termination of the Participant’s Continuous Service.

(V) By the Company without Cause and without what would have been Cause if the
Company had known all of the relevant facts.

 

Within 90 days after termination of the Participant’s Continuous Service.

(VI) Other than as set forth above.

 

Within 90 days after termination of the Participant’s Continuous Service.

 

If there is a Securities and Exchange Commission blackout period (or a
Committee-imposed blackout period) that prohibits the buying or selling of
Shares or the exercise of Options during any part of the ten day period before
the expiration of any Option based on the termination of a Participant’s
Continuous Service (as described above), the period for exercising the Options
shall be extended until ten days beyond when such blackout period ends.
Notwithstanding any provision hereof or within an Award Agreement, no Option
shall ever be exercisable after the expiration date of its original term as set
forth in the Award Agreement.

 

(d)                                 Buyout.  The Committee may at any time offer
to buy out an Option, in exchange for a payment in cash or Shares, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time that such offer is made.  In addition, but subject to
Applicable Law, if the Fair Market Value for Shares subject to any Option or
Options is more than 70% below their exercise price for more than 30 consecutive
business days, the Committee may unilaterally declare such Option to be
terminated, effective on the date on which the Committee provides written notice
to the Participant or other Option holder.  The Committee may take such action
with respect to any or all Options granted under the Plan and with respect to
any individual Option holder or class or classes of Option holders, and the
Committee shall not have any obligation to be uniform, consistent, or
nondiscriminatory between classes of similarly-situated Option holders, except
as required by Applicable Law.

 

6.                                       Restricted Shares, Restricted Share
Units and Performance Awards.

 

(a)                                  Grant.  Subject to the limitations set
forth in Section 3, the Committee may grant Restricted Share Awards and/or
Restricted Share Unit (“RSU”) Awards to Eligible Persons, in each and all cases
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan.  The Committee shall establish as to each Restricted
Share or RSU Award the number of Shares deliverable or subject to the Award
(which number may be determined by a written formula), and the period or periods
of time (the “Restriction Period”) at the end of which all or some restrictions
specified in the Award Agreement shall lapse, and the Participant shall receive
unrestricted Shares in settlement of the Award.  Such restrictions may include,
without limitation, restrictions concerning voting rights and transferability,
and such restrictions may lapse separately or in combination at such times and

 

6

--------------------------------------------------------------------------------


 

pursuant to such circumstances or based on such criteria as selected by the
Committee, including, without limitation, criteria based on the Participant’s
duration of employment, directorship or consultancy with the Company,
individual, group, or divisional performance criteria, Company performance, or
other criteria selection by the Committee. The Committee may make Restricted
Share or RSU Awards with or without the requirement for payment of cash or other
consideration.  In addition, the Committee may grant Awards hereunder in the
form of unrestricted Shares that shall vest in full upon the Grant Date or such
later date as the Committee may determine and specify in writing.

 

(b)                                 Vesting and Forfeiture.  The Committee shall
set forth, in an Award Agreement granting Restricted Shares (or RSUs), the terms
and conditions under which the Participant’s interest in the Restricted Shares
(or Shares subject to RSUs) will become vested and non-forfeitable. Except as
set forth in the applicable Award Agreement or as the Committee otherwise
determines, upon termination of a Participant’s Continuous Service for any
reason, the Participant shall forfeit his or her Restricted Shares and RSUs to
the extent the Participant’s interest therein has not vested on or before such
termination date; provided that if a Participant purchases Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant to the extent either set forth in an Award Agreement or required by
Applicable Laws.

 

(c)                                  Certificates for Restricted Shares.  Unless
otherwise provided in an Award Agreement, the Company shall hold certificates
representing Restricted Shares (and dividends if in Shares) that accrue with
respect to them until the restrictions lapse, and the Participant shall provide
the Company with appropriate stock powers endorsed in blank.  The Participant’s
failure to provide such stock powers within ten days after a written request
from the Company shall entitle the Committee to unilaterally declare a
forfeiture of all or some of the Participant’s Restricted Shares.

 

(d)                                 Section 83(b) Elections.  A Participant may
make an election under Code Section 83(b) (the “Section 83(b) Election”) with
respect to Restricted Shares.

 

(e)                                  Issuance of Shares upon Vesting.  As soon
as practicable after vesting of a Participant’s Restricted Shares (or of the
Participant’s right to receive the Shares underlying RSUs), the Company shall
deliver to the Participant, free from vesting restrictions, one Share for each
surrendered and vested Restricted Share (or deliver one Share, free from vesting
restrictions, for each Share subject to a vested RSU), unless an Award Agreement
provides otherwise and subject to Section 7 regarding Withholding Taxes.  No
fractional Shares shall be distributed, and cash shall be paid in lieu thereof.

 

(f)                                    Performance Awards.  Subject to the
limitations set forth in this Section, the Committee may, at the time of grant
of a Restricted Share or RSU Award, designate such Award as a “Performance
Award” (that shall be settled only in Shares) in order that such Award
constitutes, and has terms and conditions that are designed to qualify as,
“qualified performance-based compensation” under Code Section 162(m). With
respect to each Performance Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance Formula(e)” (each such term being
defined below).  Once established for a Performance Period, the Performance
Measure(s) and Performance Formula(e) shall not be amended or otherwise modified
to the extent such amendment or modification would cause the compensation
payable pursuant to the Award to fail to constitute qualified performance-based
compensation under Code Section 162(m).

 

(i)                                     A Participant shall be eligible to
receive Shares in respect of a Performance Award only to the extent that the
Performance Measure(s) for such Award is achieved and the Performance
Formula(e) as applied against such Performance Measure(s) determines that all or
some portion of such Participant’s Award has been earned for the Performance
Period.  As soon as practicable after the close of each Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Measure(s) for the Performance Period has been achieved and, if so,
determine and certify in writing the amount of the Performance Award to be paid
to the Participant and, in so doing, may use

 

7

--------------------------------------------------------------------------------


 

negative discretion to decrease, but not increase, the amount of the Award
otherwise payable to the Participant based upon such performance.

 

(ii)                                  The maximum Performance Award that any one
Participant may receive for any one Performance Period, without regard to time
of vesting or exercisability, shall not exceed the limitation set forth in
Section 4(b) above, as adjusted pursuant to Section 9 below.

 

(iii)                     Definitions.

 

(I)                                    “Performance Formula” means, for a
Performance Period, one or more objective formulas or standards established by
the Committee for purposes of determining whether or the extent to which an
Award has been earned based on the level of performance attained or to be
attained with respect to one or more Performance Measure(s).  Performance
Formulae may vary from Performance Period to Performance Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative.

 

(II)                                “Performance Measure” means one or more of
the following selected by the Committee to measure Company, Affiliate, and/or
business unit performance for a Performance Period, whether in absolute or
relative terms (including, without limitation, terms relative to a peer group or
index): basic, diluted, or adjusted earnings per share; sales or revenue;
earnings before interest, taxes, and other adjustments (in total or on a per
share basis); basic or adjusted net income; returns on equity, assets, capital,
revenue or similar measure; economic value added; working capital; total
shareholder return; and product development, product market share, research,
licensing, litigation, human resources, information services, mergers,
acquisitions, sales of assets of Affiliates or business units.  Each such
measure shall be, to the extent applicable, determined in accordance with
generally accepted accounting principles as consistently applied by the Company
(or such other standard applied by the Committee) and, if so determined by the
Committee, and in the case of a Performance Award, to the extent permitted under
Code Section 162(m), adjusted to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

 

(III)                            “Performance Period” means one or more periods
of time (of not less than one fiscal year of the Company), as the Committee may
designate, over which the attainment of one or more Performance Measure(s) will
be measured for the purpose of determining a Participant’s rights in respect of
an Award.

 

7.                                       Taxes; Withholding.

 

(a)                                  General Rule. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with Awards, and neither the Company, nor any Affiliate, nor
any of their employees, directors, or agents shall have any obligation to
mitigate, indemnify, or to otherwise hold any Participant harmless from any or
all of such taxes.  The Company’s obligation to deliver Shares (or to pay cash)
to Participants pursuant to Awards is at all times subject to their prior or
coincident satisfaction of all required Withholding Taxes.  If authorized by the
Committee in its sole discretion, the Committee may permit a Participant to
satisfy required Withholding Taxes that the Participant has not otherwise
arranged to settle before the due date thereof —

 

(i)                           from withholding the cash otherwise payable to the
Participant pursuant to the Award;

 

8

--------------------------------------------------------------------------------


 

(ii)                        by withholding and cancelling the Participant’s
rights with respect to a number of Shares that (A) would otherwise have been
delivered to the Participant pursuant to the Award, and (B) have an aggregate
Fair Market Value equal to the Withholding Taxes (such withheld Shares to be
valued on the basis of the aggregate Fair Market Value thereof on the date of
the withholding); or

 

(iii)                     withholding the cash otherwise payable to the
Participant by the Company.

 

The number of Shares withheld and cancelled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.

 

Notwithstanding the foregoing, for any period during which the Company does not
generally permit Participants to satisfy their Withholding Taxes through the
cashless method described in clause 7(a)(ii) hereof, the Company shall use
reasonable commercial efforts to operate a cashless exercise program pursuant to
which each Participant may, before or concurrently with the recognition of
income pursuant to an Award, provide irrevocable instructions (A) to a broker or
dealer designated by the Company (but individually selected and engaged by the
Participant if the Participant is a reporting person under Section 16 of the
Exchange Act) to effect the immediate sale of any Shares that would otherwise be
issued to the Participant pursuant to an Award, and to remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
all Withholding Taxes and/or the exercise price of the Option being exercised
(if applicable) by reason of such exercise, and (B) to the Company to deliver
the certificates for the purchased Shares directly to such broker or dealer in
order to complete the cashless transaction.

 

(b)                                 U.S. Code Section 409A.  To the extent that
the Committee determines that any Award granted under the Plan is subject to
Code Section 409A, the Award Agreement evidencing such Award shall incorporate
the terms and conditions required by Code Section 409A.  To the extent
applicable, the Plan and Award Agreements shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, the Committee may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate (i) to exempt the Award from Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (ii) to comply with the requirements of Code
Section 409A and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under such Section.

 

(c)                                  Unfunded Tax Status.  The Plan is intended
to be an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Person pursuant to an Award, nothing contained in the
Plan or any Award Agreement shall give the Person any rights that are greater
than those of a general creditor of the Company or any Affiliate, and a
Participant’s rights under the Plan at all times constitute an unsecured claim
against the general assets of the Company for the collection of benefits as they
come due.  Neither the Participant nor the Participant’s duly-authorized
transferee or Beneficiaries shall have any claim against or rights in any
specific assets, Shares, or other funds of the Company.

 

8.                                       Non-Transferability of Awards.

 

(a)                                  General.  Except as set forth in this
Section, or as otherwise approved by the Committee, Awards may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution.  The designation of a
death Beneficiary by a Participant will not constitute a transfer. An Award may
be exercised, during the lifetime of the holder of

 

9

--------------------------------------------------------------------------------


 

an Award, only by such holder, by the duly-authorized legal representative of a
holder who is Disabled, or by a transferee permitted by this Section.

 

(b)           Limited Transferability Rights.  The Committee may in its
discretion provide in an Award Agreement that an Award may be transferred, on
such terms and conditions as the Committee deems appropriate, either (i) by
instrument to the Participant’s “Immediate Family” (as defined below), (ii) by
instrument to an inter vivos or testamentary trust (or other entity) in which
the Award is to be passed to the Participant’s designated beneficiaries, or
(iii) by gift to charitable institutions.  Any transferee of the Participant’s
rights shall succeed and be subject to all of the terms of the applicable Award
Agreement and the Plan.  “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

 

(c)           Death.  In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the person or persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).

 

9.             Change in Capital Structure; Change in Control; Etc.

 

(a)           Changes in Capitalization.  The Committee shall equitably adjust
the number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in form of organization, or any
other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company.  In the event of any such transaction
or event, the Committee may provide in substitution for any or all outstanding
Awards such alternative consideration (including cash or securities of any
surviving entity) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.  In any case, such substitution of cash or securities shall
not require the consent of any person who is granted Awards pursuant to the
Plan. Except as expressly provided herein, or in an Award Agreement, if the
Company issues for consideration shares of stock of any class or securities
convertible into shares of stock of any class, the issuance shall not affect,
and no adjustment by reason thereof shall be required to be made with respect to
the number or price of Shares subject to any Award.

 

(b)           Dissolution or Liquidation.  In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.

 

(c)           Change in Control.  In the event of a Change in Control but
subject to the terms of any Award Agreements or employment-related agreements
between the Company or any Affiliates and any Participant, each outstanding
Award shall be assumed or a substantially equivalent award shall be substituted
by the surviving or successor company or a parent or subsidiary of such
successor company (in each case, the “Successor Company”) upon consummation of
the transaction. Notwithstanding the foregoing, instead of having outstanding
Awards be assumed or replaced with equivalent awards by the Successor Company,
the Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):

 

(i)                           accelerate the vesting of Awards so that Awards
shall vest (and, to the extent applicable, become exercisable) as to the Shares
that otherwise would have

 

10

--------------------------------------------------------------------------------


 

been unvested and provide that repurchase rights of the Company with respect to
Shares issued pursuant to an Award shall lapse as to the Shares subject to such
repurchase right;

 

(ii)                        arrange or otherwise provide for the payment of cash
or other consideration to Participants in exchange for the satisfaction and
cancellation of outstanding Awards (with the Committee determining the amount
payable to each Participant based on the Fair Market Value, on the date of the
Change in Control, of the Award being cancelled, based on any reasonable
valuation method selected by the Committee);

 

(iii)                     terminate all or some Awards upon the consummation of
the transaction, provided that the Committee shall provide for vesting of such
Awards in full as of a date immediately prior to consummation of the Change in
Control.  To the extent that an Award is not exercised prior to consummation of
a transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation;

 

(iv)                    make such other modifications, adjustments or amendments
to outstanding Awards or this Plan as the Committee deems necessary or
appropriate, subject however to the terms of Section 9 above.

 

Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment-related agreement between the Company or any Affiliate and the
Participant, in the event a Participant is Involuntarily Terminated on or within
12 months (or other period set forth in an Award Agreement) following a Change
in Control, then any Award that is assumed or substituted pursuant to this
Section above shall accelerate and become fully vested (and become exercisable
in full in the case of Options), and any repurchase right applicable to any
Shares shall lapse in full, unless an Award Agreement provides for a more
restrictive acceleration or vesting schedule or more restrictive limitations on
the lapse of repurchase rights or otherwise places additional restrictions,
limitations and conditions on an Award.  The acceleration of vesting and lapse
of repurchase rights provided for in the previous sentence shall occur
immediately prior to the effective date of the Participant’s Involuntary
Termination, unless an Award Agreement provides otherwise.

 

10.           Termination, Rescission and Recapture of Awards.

 

(a)           Each Award under the Plan is intended to align the Participant’s
long-term interests with those of the Company.  Accordingly, to the extent
provided in an Award Agreement, the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred Awards (“Termination”), rescind any
exercise, payment or delivery pursuant to the Award (“Rescission”), or recapture
any Shares (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if the
Participant does not comply with the conditions of subsections (b), (c), and
(e) hereof (collectively, the “Conditions”).

 

(b)           A Participant shall not, without the Company’s prior written
authorization, disclose to anyone outside the Company, or use in other than the
Company’s business, any proprietary or confidential information or material, as
those or other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 

(c)           Pursuant to any agreement between the Participant and the Company
with regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to

 

11

--------------------------------------------------------------------------------


 

secure all right, title and interest in such intellectual property in the United
States and in any foreign country.

 

(d)           Upon exercise, payment, or delivery of cash or Common Stock
pursuant to an Award, the Participant shall certify on a form acceptable to the
Company that he or she is in compliance with the terms and conditions of the
Plan and, if a severance of Continuous Service has occurred for any reason,
shall state the name and address of the Participant’s then-current employer or
any entity for which the Participant performs business services and the
Participant’s title, and shall identify any organization or business in which
the Participant owns a greater-than-five-percent equity interest.

 

(e)           If the Company determines, in its sole and absolute discretion,
that (i) a Participant has violated any of the Conditions or (ii) during his or
her Continuous Service, or within one year after its termination for any reason,
a Participant (x) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; (y) has solicited any non-administrative employee
of the Company to terminate employment with the Company; or (z) has engaged in
activities which are materially prejudicial to or in conflict with the interests
of the Company, including any breaches of fiduciary duty or the duty of loyalty,
then the Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

 

(f)            Within ten days after receiving notice from the Company of any
such activity described in Section 10(e) above, the Participant shall deliver to
the Company the Shares acquired pursuant to the Award, or, if Participant has
sold the Shares, the gain realized, or payment received as a result of the
rescinded exercise, payment, or delivery; provided, that if the Participant
returns Shares that the Participant purchased pursuant to the exercise of an
Option (or the gains realized from the sale of such Common Stock), the Company
shall promptly refund the exercise price, without earnings, that the Participant
paid for the Shares.  Any payment by the Participant to the Company pursuant to
this Section shall be made either in cash or by returning to the Company the
number of Shares that the Participant received in connection with the rescinded
exercise, payment, or delivery.  It shall not be a basis for Termination,
Rescission or Recapture if after termination of a Participant’s Continuous
Service, the Participant purchases, as an investment or otherwise, stock or
other securities of such an organization or business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.

 

(g)           Notwithstanding the foregoing provisions of this Section, the
Company has sole and absolute discretion not to require Termination, Rescission
and/or Recapture, and its determination not to require Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award.  Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b), (c), or (e) of this Section, other than any obligations that
are part of any separate agreement between the Company and the Participant or
that arise under Applicable Law.

 

(h)           All administrative and discretionary authority given to the
Company under this Section may be exercised by the most senior human resources
executive of the Company or such other person or committee (including without
limitation the Committee) as the Committee may designate from time to time.

 

(i)            If any provision within this Section is determined to be
unenforceable or invalid under any Applicable Law, such provision will be
applied to the maximum extent permitted by Applicable Law, and shall
automatically be deemed amended in a manner consistent with its objectives and
any limitations required under Applicable Law.  Notwithstanding the foregoing,
but subject to any contrary terms set forth

 

12

--------------------------------------------------------------------------------


 

in any Award Agreement, this Section shall not be applicable to any Participant
from and after his or her termination of Continuous Service after a Change in
Control.

 

11.           Recoupment of Awards.  Unless otherwise specifically provided in
an Award Agreement, and to the extent permitted by Applicable Law, the Committee
may in its sole and absolute discretion, without obtaining the approval or
consent of the Company’s shareholders or of any Participant, require that any
Participant reimburse the Company for all or any portion of any Awards granted
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent:

 

(a)           the granting, vesting, or payment of such Award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a material financial restatement;

 

(b)           in the Committee’s view the Participant either benefited from a
calculation that later proves to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and

 

(c)           a lower granting, vesting, or payment of such Award would have
occurred based upon the conduct described in clause (b) of this Section.

 

In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

 

12.           Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

13.           Administration of the Plan.  The Committee shall administer the
Plan in accordance with its terms, provided that the Board may act in lieu of
the Committee on any matter.  The Committee shall hold meetings at such times
and places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable.  In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.

 

(a)           Committee Composition.  The Board shall appoint the members of the
Committee.  If and to the extent permitted by Applicable Law, the Committee may
authorize one or more executive officers to make Awards to Eligible Persons
other than themselves.  The Board may at any time appoint additional members to
the Committee, remove and replace members of the Committee with or without
Cause, and fill vacancies on the Committee however caused.

 

(b)           Powers of the Committee.  Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:

 

(i)            to grant Awards and to determine Eligible Persons to whom Awards
shall be granted from time to time, and the number of Shares, units, or dollars
to be covered by each Award;

 

(ii)                        to determine, from time to time, the Fair Market
Value of Shares;

 

(iii)                     to determine, and to set forth in Award Agreements,
the terms and conditions of all Awards, including any applicable exercise or
purchase price, the installments and conditions under which an Award shall
become vested (which may be based

 

13

--------------------------------------------------------------------------------


 

on performance), terminated, expired, cancelled, or replaced, and the
circumstances for vesting acceleration or waiver of forfeiture restrictions, and
other restrictions and limitations;

 

(iv)                    to approve the forms of Award Agreements and all other
documents, notices and certificates in connection therewith which need not be
identical either as to type of Award or among Participants;

 

(v)                       to construe and interpret the terms of the Plan and
any Award Agreement, to determine the meaning of their terms, and to prescribe,
amend, and rescind rules and procedures relating to the Plan and its
administration;

 

(vi)                    to the extent consistent with the purposes of the Plan
and without amending the Plan, to modify, to cancel, or to waive the Company’s
rights with respect to any Awards, to adjust or to modify Award Agreements for
changes in Applicable Law, and to recognize differences in foreign law, tax
policies, or customs;

 

(vii)                 to require, as a condition precedent to the grant,
vesting, exercise, settlement, and/or issuance of Shares pursuant to any Award,
that a Participant agree to execute a general release of claims (in any form
that the Committee may require, in its sole discretion, which form may include
any other provisions, e.g. confidentiality and restrictions on competition, that
are found in general claims release agreements that the Company utilizes or
expects to utilize);

 

(viii)              in the event that the Company establishes, for itself or
using the services of a third party, an automated system for the documentation,
granting, settlement, or exercise of Awards, such as a system using an internet
website or interactive voice response, to implement paperless documentation,
granting, settlement, or exercise of Awards by a Participant may be permitted
through the use of such an automated system; and

 

(ix)                      to make all interpretations and to take all other
actions that the Committee may consider necessary or advisable to administer the
Plan or to effectuate its purposes.

 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

 

(c)           Local Law Adjustments and Sub-plans.  To facilitate the making of
any grant of an Award under this Plan, the Committee may adopt rules and provide
for such special terms for Awards to Participants who are located within the
United States, foreign nationals, or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom.  Without limiting the foregoing, the Company is specifically authorized
to adopt rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries

 

(d)           Action by Committee.  Unless otherwise established by the Board or
in any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by an officer or other
employee of the Company or any Affiliate, the Company’s

 

14

--------------------------------------------------------------------------------


 

independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan

 

(e)           Deference to Committee Determinations.  The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements.  The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, and all determinations the Committee makes
pursuant to the Plan shall be final, binding, and conclusive.  The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud

 

(f)            No Liability; Indemnification.  Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement.  The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director or Employee who in good faith
takes action on behalf of the Plan, for all expenses incurred with respect to
the Plan, and to the full extent allowable under Applicable Law shall indemnify
each and every one of them for any claims, liabilities, and costs (including
reasonable attorney’s fees) arising out of their good faith performance of
duties on behalf of the Plan.  The Company and its Affiliates may, but shall not
be required to, obtain liability insurance for this purpose.

 

(g)           Expenses.  The expenses of administering the Plan shall be borne
jointly and severally by the Company and its Affiliates

 

14.           Modification of Awards and Substitution of Options. Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option may be exercised, to accelerate the vesting of any
Award, to extend or renew outstanding Awards, to accept the cancellation of
outstanding Awards to the extent not previously exercised, or to make any change
that the Plan would permit for a new Award.  Notwithstanding the foregoing, no
modification of an outstanding Award may materially and adversely affect a
Participant’s rights thereunder unless either (i) the Participant provides
written consent to the modification, or (ii) before a Change in Control, the
Committee determines in good faith that the modification is not materially
adverse to the Participant

 

15.           Plan Amendment and Termination.  The Board may amend or terminate
the Plan as it shall deem advisable; provided that no change shall be made that
increases the total number of Shares reserved for issuance pursuant to Awards
(except pursuant to Section 9 above) unless such change is authorized by the
shareholders of the Company.  A termination or amendment of the Plan shall not
materially and adversely affect a Participant’s vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax or securities laws or regulations,
or in the interpretation thereof.

 

16.           Term of Plan.  If not sooner terminated by the Board, this Plan
shall terminate at the close of business on the date ten years after its
Effective Date as determined under Section 1(b) above.  No Awards shall be made
under the Plan after its termination.

 

17.           Governing Law.  The terms of this Plan shall be governed by the
laws of the State of Delaware, within the United States of America, without
regard to the State’s conflict of laws rules.

 

15

--------------------------------------------------------------------------------


 

18.           Laws and Regulations.

 

(a)           General Rules.  This Plan, the granting of Awards, the exercise of
Options, and the obligations of the Company hereunder (including those to pay
cash or to deliver, sell or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Law.  In the event that any
Shares are not registered under any Applicable Law prior to the required
delivery of them pursuant to Awards, the Company may require, as a condition to
their issuance or delivery, that the persons to whom the Shares are to be issued
or delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan

 

(b)           Black-out Periods.  Notwithstanding any contrary terms within the
Plan or any Award Agreement, the Committee shall have the absolute discretion to
impose a “blackout” period on the exercise of any Option, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws

 

(c)           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Plan shall be or become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  If, in the opinion
of any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended

 

19.           No Shareholder Rights.  Neither a Participant nor any transferee
or Beneficiary of a Participant shall have any rights as a shareholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to such Participant, transferee, or Beneficiary
for such Shares in accordance with the Company’s governing instruments and
Applicable Law.  Prior to the issuance of Shares or Restricted Shares pursuant
to an Award, a Participant shall not have the right to vote or to receive
dividends or any other rights as a shareholder with respect to the Shares
underlying the Award (unless otherwise provided in the Award Agreement for
Restricted Shares), notwithstanding its exercise in the case of Options.  No
adjustment will be made for a dividend or other right that is determined based
on a record date prior to the date the stock certificate is issued, except as
otherwise specifically provided for in this Plan or an Award Agreement.

 

16

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

Appendix I: Definitions

 

--------------------------------------------------------------------------------

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a Restricted Share, a Restricted Share Unit or a Performance
Award.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee.  The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in an Award, (i) the refusal or neglect
of the Participant to perform substantially his or her employment related
duties, (ii) the Participant’s personal dishonesty, incompetence, willful
misconduct or breach of fiduciary duty, (iii) the Participant’s conviction of a
crime constituting a felony (or a crime or offense of equivalent magnitude in
any jurisdiction) or his or her willful violation of any other law, rule, or
regulation (other than a traffic violation or other offense or violation outside
of the course of employment which in no way adversely affects the Company or its
reputation or the ability of the Participant to perform his or her employment
related duties or to represent the Company) or (iv) the material breach by the
Participant of any applicable written policy of the Company or any Subsidiary;
provided that, with respect to any Participant who is party to an employment
agreement with the Company or a Subsidiary, “Cause” shall have the meaning
specified in such Participant’s employment agreement. The determination as to
whether “Cause” has occurred shall be made by the Committee, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.”  The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time, and
the term “Company” will be interpreted herein to include any Affiliate or
successor thereto, if appropriate.  Furthermore, a Participant’s Continuous
Service shall be deemed to have terminated for Cause within the meaning hereof
if, at any time (whether before, on, or after termination of the Participant’s
Continuous Service), facts or circumstances are discovered that would have
justified a termination for Cause.

 

“Change in Control” means, unless another definition is set forth in an Award
Agreement, the first of the following to occur after the Effective Date:

 

17

--------------------------------------------------------------------------------


 

(i)            the members of the Board (the “Incumbent Directors”) cease for
any reason other than due to death to constitute at least a majority of the
members of the Board, provided that any director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the members of the Board other than as a result of a proxy contest,
or any agreement arising out of an actual or threatened proxy contest, shall be
treated as an Incumbent Director;

 

(ii)           the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Act), other than the Company, the Subsidiaries, any
employee benefit plan of the Company or the Subsidiaries of more than 50% of the
combined voting power of the Company’s then outstanding voting securities;

 

(iii)          the merger or consolidation of the Company, as a result of which
persons who were stockholders of the Company immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company;

 

(iv)          the liquidation or dissolution of the Company other than a
liquidation of the Company into any Subsidiary; and

 

(v)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur (I) in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code, or (II) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in any entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

“Class 7” has the meaning set forth in the Plan of Reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting of solely two or
more Directors who are disinterested within the meaning of Rule 16b-3.

 

“Company” means FairPoint Communications, Inc., a Delaware corporation; provided
that in the event the Company reincorporates in another jurisdiction, all
references to the term “Company” shall refer to the Company in such new
jurisdiction.

 

“Company Stock” means common stock of the Company.  In the event of a change in
the capital structure of the Company affecting the common stock (as provided in
Section 9), the Shares resulting from such a change in the common stock shall be
deemed to be Company Stock within the meaning of the Plan.

 

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee or Director or Investor Director
Provider.  Continuous Service shall not be

 

18

--------------------------------------------------------------------------------


 

considered interrupted in the case of:  (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; (iv)
changes in status from Director to advisory director or emeritus status; or (iv)
transfers between locations of the Company or between the Company and its
Affiliates.  Changes in status between service as an Employee and Director will
not constitute an interruption of Continuous Service if the individual continues
to perform bona fide services for the Company.  The Committee shall have the
discretion to determine whether and to what extent the vesting of any Awards
shall be tolled during any paid or unpaid leave of absence; provided, however,
that in the absence of such determination, vesting for all Awards shall be
tolled during any such unpaid leave (but not for a paid leave).  Notwithstanding
anything to the contrary contained in the Plan, an Investor Director Provider
shall be deemed to have Continuous Service for so long as the Investor Director
Provider has an employee who serves as a Director.

 

“Director” means a member of the Board.

 

“Disabled” or “Disability” means, unless otherwise provided in an Award, a
long-term disability within the meaning of the Company’s long-term disability or
other similar program then applicable to a Participant or, in the absence of any
such program, as determined by the Committee in accordance with Section 409A of
the Code; provided that with respect to any Participant who is a party to an
employment agreement with the Company or a Subsidiary, “Disability” shall have
the meaning, if any, specified in such agreement.

 

“Eligible Person” means any Investor Director Provider, Director or Employee and
includes non-Employees to whom an offer of employment has been or is being
extended.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing closing prices of the Company Stock on the New
York Stock Exchange, NASDAQ or such other stock exchanges as the Company Stock
is then listed for trading (and, if none, as determined by the Committee in good
faith based on relevant facts and circumstances).

 

“Grant Date” means the date designated as the “Grant Date” within an Award
Agreement.

 

“Investor Director Provider” means any investor in the Company (or Affiliate of
such investor) for which (a) an employee of such investor or Affiliate serves as
a Director, and (b) with respect to which investor or Affiliate, such Director
and such investor (or Affiliate) agree that the investor (or Affiliate) will
receive any Awards that such Director otherwise would receive hereunder.

 

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:

 

(i)            termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or

 

19

--------------------------------------------------------------------------------


 

(ii)           voluntary resignation by the Participant through the following
actions: (1) the Participant provides the Company with written notice of the
existence of one of the events, arising without the Participant’s consent,
listed in clauses (A) through (C) below within thirty (30) days of the initial
existence of such event; (2) the Company fails to cure such event within thirty
(30) days following the date such notice is given; and (3) the Participant
elects to voluntarily terminate employment within the ninety (90) day period
immediately following such event. The events include: (A) a material reduction
in the Participant’s authority, duties, and responsibilities without Cause, (B)
the Participant being required to relocate his or her place of employment, other
than a relocation within fifty (50) miles of the Company’s office that was
immediately beforehand the Participant’s primary workplace, or (C) a material
reduction in the Participant’s base salary other than any such reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company.

 

“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.

 

“Participant” means any Eligible Person who holds an outstanding Award.

 

“Performance Award” means an Award of Restricted Shares or RSUs pursuant to
Section 6(f) of the Plan.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this FairPoint Communications, Inc. 2010 Long Term Incentive Plan.

 

“Plan of Reorganization” means the joint plan of reorganization of the Company
and its Affiliates, including, without limitation, the plan supplement and the
exhibits and schedules thereof, as the same may be amended or modified from time
to time in accordance with the provisions of the Bankruptcy Code and the terms
hereof.

 

“Recapture” and “Rescission” have the meaning set forth in Section 10 of the
Plan.

 

“Reimbursement” has the meaning set forth in Section 11 of the Plan.

 

“Reporting Person” means an Employee or Director who is subject to the reporting
requirements set forth under Rule 16b-3.

 

“Restricted Share” means a Share awarded with restrictions imposed under Section
6 of the Plan.

 

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares upon the lapse of restrictions imposed under Section 6 of the
Plan.

 

“Retirement” means a Participant’s termination of employment after age 62 and
after completing at least five years of Continuous Service.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 9 of the Plan.

 

20

--------------------------------------------------------------------------------


 

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

21

--------------------------------------------------------------------------------


 

FAIRPOINT COMMUNICATIONS, INC.

 

2010 LONG TERM INCENTIVE PLAN

 

 

 

As approved by the Board of Directors on April 21, 2010, August 16, 2010, and
October 7, 2010.

 

22

--------------------------------------------------------------------------------

 


 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

as amended and restated effective October 13, 2010

 

--------------------------------------------------------------------------------

 

Restricted Share Award Agreement

 

--------------------------------------------------------------------------------

 

You (the “Participant”) are hereby awarded Restricted Shares subject to the
terms and conditions set forth in this Award Agreement (the “Award Agreement” or
“Award”) and in the FairPoint Communications, Inc. 2010 Long Term Incentive Plan
(“Plan”).  A copy of the Plan is attached as Exhibit A, and a copy of the
Prospectus summarizing the Plan’s material terms is attached as Exhibit B. 
Terms beginning with initial capital letters within this Agreement have the
special meaning defined in the Plan (or in this Agreement, if defined herein).

 

This Award is conditioned on your execution of this Award Agreement within five
(5) days after the Grant Date specified in Section 1 below.  By executing this
Award Agreement, you will be irrevocably agreeing that all of your rights under
this Award will be determined solely and exclusively by reference to the terms
and conditions of the Plan, subject to the provisions set forth below.  As a
result, you should not execute this Award Agreement until you have (i) carefully
considered the terms and conditions of the Plan and this Award, and
(ii) consulted with your personal legal and tax advisors about all of these
documents.

 

1.                                       Specific Terms.  Your Restricted Shares
have the following terms

 

Name of Participant

 

 

 

 

 

Number  of Restricted Shares Being Awarded

 

                

 

 

 

Purchase Price per Share (if applicable)

 

Not applicable.

 

 

 

Grant Date

 

                          , 2011.

 

 

 

Vesting

 

Your Award will vest with respect to twenty-five percent (25%) of the number of
Restricted Shares designated above on the Grant Date and on each of the first
three annual anniversary dates of the Grant Date (each a “Vesting Date”),
provided that your Continuous Service has not ended before the particular
Vesting Date (subject to the terms of any employment agreement between you and
the Company).

 

 

 

Accelerated Vesting

 

You will become 100% vested in this Award upon the first to occur of (i) a
Change in Control or (ii) termination of your Continuous Service due to your
death or your Disability.  If your Continuous Service terminates without Cause,
vesting will accelerate to the extent necessary so that you become at least 50%
vested in the total number of Restricted Shares designated above, plus an
additional 25% of such number for each completed year of your Continuous Service
beyond the first year after the Effective Date (up to 100% in the aggregate).

 

 

 

§83(b) Elections

 

Allowed using the Election attached as Exhibit C.

 

 

 

Deferral Elections

 

Not allowed. 

 

 

 

Recapture and Recoupment

 

Plan §10 shall apply re Termination, Rescission, and Recapture.

Plan §11 shall apply re Recoupment of this Award.

 

--------------------------------------------------------------------------------


 

2.                                       Termination of Continuous Service. 
Subject to the terms of any employment agreement between you and the Company
and/or any of its subsidiaries then in effect, this Award shall be canceled and
become automatically null and void (and you will forfeit all right to any
unvested Restricted Shares) immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested in
your Restricted Shares, pursuant to the terms of Section 1 above regarding
vesting or accelerated vesting, on or before your Continuous Service ends.

 

3.                                       Voting Rights.  As the owner of record
of any Restricted Shares you qualify to receive pursuant to this Award
Agreement, you will be entitled to vote such Restricted Shares, provided you
hold them on the particular record date for determining shareholders of record
entitled to vote.

 

4.                                       Settlement through Issuance of
Unrestricted Shares.  Pursuant to Section 6 of the Plan, the Company will issue
to you or your duly-authorized transferee, free from vesting restrictions (but
subject to such legends as the Company determines to be appropriate), one
unrestricted Share for each vested Restricted Share, as soon as practicable
after the date on which your Restricted Shares vest in whole or in part;
provided that the number of Shares issued to you shall be reduced by a number of
Shares having a Fair Market Value equal to the sum of (I) the par value per
Share issued (as payment thereof), plus (II) the minimum statutory tax
withholding required in connection with the settlement of your Restricted
Shares, provided such action has been authorized by the Committee  through
written notice to you before the applicable vesting date. Otherwise, you must
arrange to settle the tax liability for such vesting of this Award through a
cash payment or salary reduction, with cash being withheld from your pay for any
additional withholding and employment taxes that applicable tax laws may
require. Certificates for unrestricted Shares shall not be delivered to you
unless and until all applicable conditions of this Award have been satisfied,
including all employment and tax-withholding obligations.

 

5.                                       Dividends.  You shall have the right to
collect any cash dividends or Share dividends on your Restricted Shares whenever
they are declared and paid to the holders of Shares between the Grant Date and
each vesting date upon which you are entitled to receive unrestricted Shares to
settle this Award; provided that any cash dividends you receive shall be vested
when paid, and that any Share dividends on your Restricted Shares shall be
issued as additional Restricted Shares that have the same vesting terms and
conditions as the underlying Restricted Shares to which the Share dividends
relate.  To the extent that your Continuous Service ends before full vesting of
your Restricted Shares, you will forfeit all Share-based dividends that are
attributable to all of your non-vested Restricted Shares.

 

6.                                       Designation of Beneficiary. 
Notwithstanding anything to the contrary contained herein or in the Plan,
following the execution of this Award Agreement, you may expressly designate a
death beneficiary (the “Beneficiary”) to your interest, if any, in this Award
and any underlying Shares.  You shall designate the Beneficiary by completing
and executing a designation of beneficiary agreement substantially in the form
attached hereto as Exhibit D (the “Designation of Death Beneficiary”) and
delivering an executed copy of the Designation of Beneficiary to the Company. To
the extent you do not duly designate a beneficiary who survives you, your estate
will automatically be your beneficiary.

 

7.                                       Restrictions on Transfer of Award. 
Your rights under this Award Agreement may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee.

 

8.                                       Taxes.  Except to the extent otherwise
specifically provided in an employment agreement between you and the Company, by
signing this Award Agreement, you acknowledge that you shall be solely
responsible for the satisfaction of any applicable taxes that may arise pursuant
to this Award, including taxes arising under Code Section 409A (regarding
deferred compensation) or 4999 (regarding golden parachute excise taxes), and
that neither the Company nor the Committee shall have any obligation whatsoever
to pay such taxes or to otherwise indemnify or hold you harmless from any or all
of such taxes.  The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award Agreement.

 

2

--------------------------------------------------------------------------------


 

9.                                       Not a Contract of Employment.  By
executing this Award Agreement you acknowledge and agree that (i) nothing in
this Award Agreement or the Plan confers on you any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with or without
Cause; and (ii) the Company would not have granted this Award to you but for
these acknowledgements and agreements.

 

10.                                 Investment Purposes.  By executing this
Award, you represent and warrant to the Company that any Restricted Shares
issued to you will be for investment for your own account and not with a view
to, for resale in connection with, or with an intent of participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

 

11.                                 Securities Law Restrictions.  Regardless of
whether the offering and sale of Shares under the Plan have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

12.                                 Headings.  Section and other headings
contained in this Award Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Award Agreement or any provision hereof.

 

13.                                 Severability.  Every provision of this Award
Agreement and of the Plan is intended to be severable. If any term hereof is
illegal or invalid for any reason, such illegality or invalidity shall not
affect the validity or legality of the remaining terms of this Award Agreement.

 

14.                                 Counterparts.  This Award Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

15.                                 Notices.  All notices, requests, demands and
other communications required or permitted to be given under the Plan or this
Award Agreement shall be in writing and shall be deemed given (i) when
personally delivered to the recipient in writing or by electronic mail (provided
in either case that a written or e-mail acknowledgement of receipt is obtained),
(ii) one (1) business day after being sent by a nationally recognized overnight
courier (provided that a written acknowledgement of receipt is obtained by the
overnight courier) or (iii) four (4) business days after mailing by certified or
registered mail, postage prepaid, return receipt requested, to the party
concerned at the address indicated below (or such other address as the recipient
shall specify by ten (10) days’ advance written notice given in accordance with
this Section 15:

 

To the Company:

 

FairPoint Communications, Inc.
    Attention: General Counsel
521 East Morehead Street
Suite 500
Charlotte, North Carolina  28202

 

To the Participant: The last address shown in the Company’s records.

 

16.                                 Binding Effect.  Except as otherwise
provided in this Award Agreement or in the Plan, every covenant, term, and
provision of this Award Agreement shall be binding upon and inure to the benefit
of

 

3

--------------------------------------------------------------------------------


 

the parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees, and assigns.

 

17.                                 Modifications.  This Award Agreement may be
modified or amended at any time, in accordance with Section 14 of the Plan and
provided that you must consent in writing to any modification that adversely and
materially affects any rights or obligations under this Award Agreement.

 

18.                                 Plan Governs.  By signing this Award
Agreement, you acknowledge that you have received a copy of the Plan and that
your Award Agreement is subject to all the provisions contained in the Plan, the
provisions of which are made a part of this Award Agreement and your Award is
subject to all interpretations, amendments, rules and regulations which from
time to time may be promulgated and adopted pursuant to the Plan.  In the event
of a conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

19.                                 Governing Law.  The laws of the State of
Delaware shall govern the validity of this Award Agreement, the construction of
its terms, and the interpretation of the rights and duties of the parties
hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

Signature:

 

 

 

 

Printed Name of Participant:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Section 83(b) Election Form

 

--------------------------------------------------------------------------------

 

IF YOU WISH TO MAKE A SECTION 83(b) ELECTION, THERE ARE TWO CRITICAL
REQUIREMENTS, PARTICULARLY:

 

·                       YOUR ELECTION MUST BE FINAL WITHIN 30 DAYS AFTER THE
GRANT DATE  SET FORTH IN YOUR AWARD AGREEMENT, AND|

 

·                       BEFORE MAKING YOUR ELECTION, YOU MUST HAVE RECEIVED
RESTRICTED SHARES PURSUANT TO SECTION 6 OF THE PLAN.

 

Attached is an Internal Revenue Code Section 83(b) Election Form.  In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. 
In addition, one copy of the statement also must be submitted with your income
tax return for the taxable year in which you make this election.  Finally, you
also must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service.  A
Section 83(b) election normally cannot be revoked.

 

7

--------------------------------------------------------------------------------


 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Election to Include Value of Restricted Shares in Gross Income

in Year of Award (Transfer) Under Internal Revenue Code Section 83(b)

 

--------------------------------------------------------------------------------

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.                                       My General Information:

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

S.S.N.

 

 

 

or T.I.N.:

 

 

 

2.                                       Description of the property with
respect to which I am making this election:

 

shares of                        stock of FairPoint Communications, Inc. (the
“Restricted Shares”).

 

3.                                       The Restricted Shares were transferred
to me on                                    , 20    , pursuant to an Award
Agreement executed on                  , 20     (the “Award Agreement”).  This
election relates to the 20         calendar taxable year.

 

4.                                       The Restricted Shares are subject to
the restrictions set forth in the Award Agreement, and are generally not
transferable until my interest becomes vested and non-forfeitable, pursuant
thereto.

 

5.                                       Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$           per share.

 

6.                                       Amount paid for Restricted Shares:

 

The amount I paid for the Restricted Shares is $         per share.

 

7.                                       Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer
(                    ).  If the transferor of the Restricted Shares is not my
employer, that entity also has been furnished with a copy of this statement.

 

8.                                       Award Agreement or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

Dated:                              , 200  .

 

 

 

 

Taxpayer

 

8

--------------------------------------------------------------------------------


 

Exhibit D

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Death Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards.  This designation shall remain in effect
until revoked in writing by me.

 

Name of Beneficiary:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Social Security No.:

 

 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

any Award that I have received or ever receive under the Plan.

 

the                                    Award that I received pursuant to an
award agreement dated                        ,          between myself and the
Company.

 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

 

Date:

 

 

 

 

 

By:

 

 

 

Name of Participant

 

Sworn to before me this

day of                         , 200  

 

Notary Public

County of

State of

 

9

--------------------------------------------------------------------------------


 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

as amended and restated effective October 13, 2010

 

--------------------------------------------------------------------------------

 

Non-Incentive Stock Option Award Agreement

 

--------------------------------------------------------------------------------

 

You are hereby awarded this stock option (“Option”) to purchase Shares of
FairPoint Communications, Inc. (the “Company”), subject to the terms and
conditions set forth in this Non-Incentive Stock Option Award Agreement (the
“Award Agreement”) and in the FairPoint Communications, Inc. 2010 Long Term
Incentive Plan (the “Plan”).  A copy of the Plan is attached as Exhibit A, and a
prospectus describing the Plan’s material terms is attached as Exhibit B.  Terms
below that begin with capital letters have the special meaning set forth in the
Plan or in this Award Agreement.

 

This Award is conditioned on your execution of this Award Agreement within five
(5) days after the Grant Date specified in Section 1 below.  By executing this
Award Agreement, you will be irrevocably agreeing that all of your rights under
this Award will be determined solely and exclusively by reference to the terms
and conditions of the Plan, subject to the provisions set forth below.  As a
result, you should not execute this Award Agreement until you have carefully
considered the terms and conditions of the Plan and this Award, plus the
information disclosed within the attached Plan prospectus, and (ii) consulted
with your personal legal and tax advisors about all of these documents.

 

1.                                      Specific Terms.  Your Option has the
following terms:

 

Name of Participant

 

 

Grant Date:

 

                  , 2011.

Expiration Date:

 

10 years after Grant Date, at 5:00 p.m. (E.D.T. or E.S.T., as applicable) on the
Expiration Date.

Exercise Price:

 

To be determined by the Committee pursuant to Section 3(b)(iii) of the Plan,
followed (as soon as practicable after 30 calendar days following the Effective
Date) by written notice to you setting forth the per Share Exercise Price for
Shares subject to this Option.

Number of Shares Subject to Award:

 

                            

Vesting:

 

Your Award will vest, and thereby become exercisable with respect to the number
of Shares covered by this Award, at the rate of twenty-five percent (25%) on the
Grant Date, and an additional twenty-five percent (25%) on each of the first
three anniversary dates of the Grant Date, provided that your Continuous Service
has not ended before the particular vesting date (subject to any employment
agreement between you and the Company).

Accelerated Vesting

 

You will become 100% vested in this Award upon a Change in Control. If your
Continuous Service terminates without Cause, vesting will accelerate to the
extent necessary so that you become at least 50% vested in the Number of Shares
Subject to Award (as designated above), plus an additional 25% of such number
for each completed year of your Continuous Service beyond the first year after
the Effective Date (up to 100% in the aggregate). If your Continuous Service
ends due to your death or Disability, you will become vested in this Award to
the extent vesting would have otherwise occurred within the one-year period
following termination of your Continuous Service.

 

--------------------------------------------------------------------------------


 

Recapture and Recoupment

 

Plan §10 shall apply re Termination, Rescission, and Recapture of this Award.

 

Plan §11 shall apply re Recoupment of this Award.

 

2.                                      Manner of Exercise.  This Option shall
be exercised in the manner set forth in the Plan, using the exercise form
attached hereto as Exhibit C.  The amount of Shares for which this Option may be
exercised is cumulative; that is, if you fail to exercise this Option for all of
the Shares vested under this Option during any period set forth above, then any
Shares subject hereto that are not exercised during such period may be exercised
during any subsequent period, until the expiration or termination of this Option
pursuant to Sections 1 and 3 of this Award Agreement and the terms of the Plan. 
Fractional Shares may not be purchased.

 

3.                                      Termination of Continuous Service. 
Subject to the terms of any employment agreement between you and the Company
and/or any of its subsidiaries that is in effect when your Continuous Service
terminates, this Award shall be canceled and become automatically null and void
immediately after termination of your Continuous Service for any reason, but
only to the extent you have not become vested, pursuant to the terms of
Section 1 above regarding vesting or accelerated vesting, on or before your
Continuous Service ends.

 

4.                                      Designation of Beneficiary. 
Notwithstanding anything to the contrary contained herein or in the Plan,
following the execution of this Award Agreement, you may expressly designate a
death beneficiary (the “Beneficiary”) to your interest if any, in this Award and
any underlying Shares.  You shall designate the Beneficiary by completing and
executing a designation of beneficiary agreement substantially in the form
attached hereto as Exhibit D (the “Designation of Death Beneficiary”) and
delivering an executed copy of the Designation of Beneficiary to the Company. 
To the extent you do not duly designate a beneficiary who survives you, your
estate will automatically be your beneficiary.

 

5.                                      Restrictions on Transfer of Award.  Your
rights under this Award Agreement may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee, except as
hereinafter provided.  You may transfer the Options as follows: (i) by
instrument to an inter vivos or testamentary trust (or other entity) in which
each beneficiary is a Permitted Transferee, as defined in subsection (ii) of
this Section, or (ii) by gift to charitable institutions or by gift to any of
the following relatives of yours: any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and this shall include adoptive relationships
(each a “Permitted Transferee”).  Any Permitted Transferee of your rights shall
succeed and be subject to all of the terms of this Award Agreement and the Plan.

 

6.                                      Taxes.  This Option is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code, and its tax consequences shall accordingly be determined under Section 83
of the Code.  Except to the extent otherwise specifically provided in an
employment agreement between you and the Company, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any applicable taxes that may arise pursuant to this Award,
including taxes arising under Code Section 409A (regarding deferred
compensation) or 4999 (regarding golden parachute excise taxes), and that
neither the Company nor the Committee shall have any obligation whatsoever to
pay such taxes or to otherwise indemnify or hold you harmless from any or all of
such taxes.  The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award Agreement.

 

7.                                      Not a Contract of Employment.  By
executing this Award Agreement you acknowledge and agree that (i) nothing in
this Award Agreement or the Plan confers on you any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with

 

2

--------------------------------------------------------------------------------


 

or without Cause; and (ii) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

 

8.                                      Investment Purposes.  By executing this
Award, you represent and warrant to the Company that any Shares issued to you
pursuant to your Options will be for investment for your own account and not
with a view to, for resale in connection with, or with an intent of
participating directly or indirectly in, any distribution of such Shares within
the meaning of the Securities Act of 1933, as amended.

 

9.                                      Securities Law Restrictions.  Regardless
of whether the offering and sale of Shares under the Plan have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

10.                               Headings.  Section and other headings
contained in this Award Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Award Agreement or any provision hereof.

 

11.                               Severability.  Every provision of this Award
Agreement and of the Plan is intended to be severable. If any term hereof is
illegal or invalid for any reason, such illegality or invalidity shall not
affect the validity or legality of the remaining terms of this Award Agreement.

 

12.                               Counterparts.  This Award Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

13.                               Notices.  All notices, requests, demands and
other communications required or permitted to be given under the Plan or this
Award Agreement shall be in writing and shall be deemed given (i) when
personally delivered to the recipient in writing or by electronic mail (provided
in either case that a written or e-mail acknowledgement of receipt is obtained),
(ii) one (1) business day after being sent by a nationally recognized overnight
courier (provided that a written acknowledgement of receipt is obtained by the
overnight courier) or (iii) four (4) business days after mailing by certified or
registered mail, postage prepaid, return receipt requested, to the party
concerned at the address indicated below (or such other address as the recipient
shall specify by ten (10) days’ advance written notice given in accordance with
this Section 13:

 

To the Company:

 

FairPoint Communications, Inc.
    Attention: General Counsel
521 East Morehead Street
Suite 500
Charlotte, North Carolina  28202

 

To the Participant: The last address shown in the Company’s records.

 

14.                               Binding Effect.  Except as otherwise provided
in this Award Agreement or in the Plan, every covenant, term, and provision of
this Award Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees, and assigns.

 

3

--------------------------------------------------------------------------------


 

15.                               Modifications.  This Award Agreement may be
modified or amended at any time, in accordance with Section 14 of the Plan and
provided that you must consent in writing to any modification that adversely and
materially affects any rights or obligations under this Award Agreement.

 

16.                               Plan Governs.  By signing this Award
Agreement, you acknowledge that you have received a copy of the Plan and that
your Award Agreement is subject to all the provisions contained in the Plan, the
provisions of which are made a part of this Award Agreement and your Award is
subject to all interpretations, amendments, rules and regulations which from
time to time may be promulgated and adopted pursuant to the Plan.  In the event
of a conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

17.                               Governing Law.  The laws of the State of
Delaware shall govern the validity of this Award Agreement, the construction of
its terms, and the interpretation of the rights and duties of the parties
hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

Signature:

 

 

 

 

Name and Title:

 

 

 

 

PARTICIPANT

 

 

 

Your Signature:

 

 

 

 

Your Printed Name:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Form of Exercise of Stock Option

 

--------------------------------------------------------------------------------

 

FairPoint Communications, Inc.

 

[Company Address]

 

Attention:

 

Dear Sir or Madam:

 

The undersigned elects to exercise his/her Option to purchase            shares
of Common Stock of FairPoint Communications, Inc. (the “Company”) under and
pursuant to a Stock Option Award Agreement dated as of
                            .

 

1.                                      Delivered herewith is a check and/or
Shares of Common Stock owned by the undersigned, valued at the closing sale
price of the stock on the business day prior to the date of exercise, as
follows:

 

$

 

 

 

 

in cash or check

$

 

 

 

 

in the form of          Shares of Common Stock, valued at $                  per
share

 

 

 

 

 

 

$

 

 

Total

 

 

 

2.                                      The undersigned elects a net exercise,
hereby authorizing the Company to withhold from the shares otherwise subject to
this Option a number of shares sufficient to cover the exercise price and
minimum statutory withholding taxes payable pursuant to this exercise; provided
that this net exercise alternative is available only if the Committee has not
suspended it by written notice to the undersigned before the exercise date for
these Options.

 

The name or names to be on the stock certificate or certificates and the address
and Social Security Number of such person(s) is as follows:

 

Name:

 

 

 

 

Address:

 

 

 

Social Security Number

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Date

 

Optionee

 

7

--------------------------------------------------------------------------------


 

Exhibit D

 

FAIRPOINT COMMUNICATIONS, INC.

2010 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Death Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with the Awards designated below that I have received pursuant to
the FairPoint Communications, Inc. 2010 Long Term Incentive Plan (the “Plan”), I
hereby designate the person specified below as the beneficiary upon my death of
my interest in such Awards.  This designation shall remain in effect until
revoked in writing by me.

 

Name of Beneficiary:

 

 

 

 

 

Address:

 

 

 

 

 

Social Security No.:

 

 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

any Award that I have received or ever receive under the Plan.

 

the                                    Award that I received pursuant to an
award agreement dated                        ,          between myself and the
Company.

 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

 

Date:

 

 

 

 

 

By:

 

 

 

Name of Participant

 

Sworn to before me this

        day of                         , 200   

 

 

Notary Public

 

County of

 

 

 

State of

 

 

 

 

8

--------------------------------------------------------------------------------

 